MEMORANDUM OF DECISION.
Debra W. appeals a District Court (Bangor, Kravchuk, J.) order terminating her parental rights to her nine-year-old son, James J. Contrary to Debra’s contention, the record presents clear and convincing evidence to support the court’s findings
that Debra is unable or unwilling to take responsibility for James or to protect him from jeopardy within a time reasonably calculated to meet his needs, and that conditions are unlikely to change within a time reasonably calculated to meet James’ needs. 22 M.R.S.A. § 4055(l)(B)(2)(b)(i), (ii) (Supp.1988); In re Misty Lee H., 529 A.2d 331, 332-33 (Me.1987). In addition, the record supports the court’s conclusion that it is highly probable that termination of Debra’s parental rights is in James’ best interests. 22 M.R.S.A. § 4055(l)(B)(2)(a); In re Amanda, 549 A.2d 1133 (Me.1988).
The entry is:
Judgment affirmed.
All concurring.